[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 594 
The plaintiff brought two actions against the defendant for damages alleged to have been sustained by reason of the establishment, maintenance, and operation by the defendant of a public dump near the home owned and occupied by the plaintiff. In one action damages are sought for permanent injuries to the real property, and in the other action damages are sought for the annoyance, inconvenience, and discomfort caused the plaintiff as a result of the establishment, maintenance, and operation of said public dump.
The defendant interposed identical answers in each of the actions. In such answers it admits that it has established the dump as set forth in the complaint; and that it owns the land on which the dump has been established. It alleges that in establishing such dump the defendant exercised governmental functions. It denies that the plaintiff has been damaged and alleges that the plaintiff has suffered no damage by reason of the establishment and operation of the dump. As a further defense, it is alleged that simultaneously with the commencement of *Page 597 
this action and service of summons and complaint therein upon the defendant, the plaintiff commenced another action "bearing the same title and between the same parties wherein the damages alleged are based upon the same allegations as contained in the complaint to which this answer is filed; that by reason of the aforesaid facts there is another action pending between the same parties, and is the same cause, and that the plaintiff is thereby barred from maintaining this action."
When the cases were called for trial it was stipulated, "that the two actions be consolidated and tried as one case." Thereafter, and at the commencement of the trial, defendant's counsel moved the court to strike the complaint in the action wherein damages are sought for annoyance, inconvenience and discomfort "on the ground and for the reason that the damage is the same damage as claimed in a complaint alleging damage to real property, and that only one form of damages can be recovered, and that is permanent damages to the real estate."
The consolidated case was tried to the court without a jury. The trial court prepared and filed a memorandum opinion wherein he analyzed the evidence at some length, and announced as his conclusions that the defendant city had established and maintained a nuisance, and that such nuisance has lessened the market value of plaintiff's real property in the sum of $3,500, has caused him inconvenience and discomfort and interfered with his occupancy and use of the premises, and has lessened the rental value of the premises at least $15 per month from the time of the establishment of the nuisance in January, 1939, and that, hence, plaintiff has sustained damages in the sum of $250 in addition to the lessened market value of the real property, "making a total damage of $3,750 for which judgment may be entered." Thereafter, findings of fact, conclusions of law and order for judgment were duly signed and filed in each of the two cases. In the action in which damages were sought for permanent injuries to the real property, plaintiff was awarded $3,500 as and for damages, and in the other action, — in which damages were sought for annoyance, inconvenience, and discomfort, — plaintiff was awarded $250 as damages. Judgments were entered accordingly and the defendant has appealed from the judgments and demanded a trial anew in this court.
The evidence shows that the plaintiff is, and for more than sixteen *Page 598 
years past has been, the owner of a 10-acre tract of land situated approximately one mile north of the North Dakota State Capitol grounds. He built his home on this tract in 1915 and has resided there continuously from that time up to the trial of this action. He constructed substantial improvements. The improvements were described by the trial court in its memorandum decision as follows:
"The house is quite a large building, 33 by 43 on the outside. The plaintiff and his family first resided in the basement until the main part of the house was completed. . . .
"The basement is partly below and partly above the ground. It is substantially built of cobblestones and cement extending to the windows of the main living rooms. From there on the material is tile with a cement coating outside, and plastered inside. Above the living quarters is an attic which is unfinished except for windows. The house is heated with hot water furnace and radiators. There is an electric fireplace in the house. The house is lighted by a wind electric plant. Another windmill furnishes water from a well 85 feet deep. This well is curbed with brick, and near it is an underground cement tank from which water is furnished throughout the house. In addition to the house, well, and two windmills, there is an icehouse, garage, and another building used as a second garage and as a blacksmith shop, measuring about 20 by 40 feet. The place has a nice grove of trees planted by the plaintiff. The property is located exactly one mile north of the North Dakota State Capitol grounds."
In October, 1938, the defendant city purchased 80 acres of land adjoining the plaintiff's 10-acre tract on the east. This 80-acre tract was purchased for the purpose of establishing thereon a city dump. Such dump was established about January 15th, 1939, and has been operated and maintained there ever since. The plaintiff protested against the establishment of such dump, by formal written protest presented to the Board of City Commissioners some time before the city purchased the ground, and he again protested at, or about, the time the dump was established and upon at least one later occasion. Notwithstanding such protests, the dump was established, and, as said, has been maintained continuously since it was established.
The evidence clearly shows that the dump as established and *Page 599 
maintained by the defendant not only has interfered with the comfort and safety of the plaintiff, but that it has directly injured his property. Several witnesses testified to the extent and nature of such injury. The trial judge also viewed the premises in accordance with the stipulation of the parties. The action was brought and tried on the theory that the injury caused by the establishment and maintenance of the dump is of such permanent character that all damages past, present and prospective are recoverable in one action. 46 CJ 802-804; Sutherland, Damages, 4th ed. §§ 1042 et seq.; 1 Am Jur pp. 499-502, Actions, §§ 118-121. Both parties accepted this theory as the correct one. All evidence was introduced on this theory; and it will be noted that defendant's objection to the introduction of proof at the commencement of the trial was based on this theory. Accordingly, in light of the election of the parties and the theory adopted by them, as well as the facts established by the evidence, including the nature and extent of the injury to plaintiff's property, the case will be determined on the theory so adopted by the parties and the trial court. 46 CJ pp. 802 et seq.; 5 CJS pp. 175 et seq.; 1 Am Jur p. 502, Actions, § 121. The evidence establishes beyond all doubt that plaintiff's real property — his home — has been greatly damaged by the establishment and maintenance of the city dump. "An owner of land, as an incident of his property, is entitled to use and enjoy such land free from the pollution of air thereupon so as to amount to a nuisance." Ingmundson v. Midland Continental R. Co.42 N.D. 455, 173 N.W. 752, 6 A.L.R. 714; 1 Lewis, Eminent Domain, 3d ed. pp. 451 et seq.; Moody v. Saratoga Springs, 17 A.D. 207, 45 N.Y.S. 365; Wood, Nuisances, 2d ed. p. 868. The evidence shows that as a result of the operation of the dump, the atmosphere over plaintiff's premises has become impregnated with ashes, smoke, noxious gases and odors, to such an extent that the property has become wholly undesirable and largely worthless for dwelling purposes. The evidence further shows that the damages sustained by the plaintiff are special and peculiar to himself as distinguished from that suffered by the public at large.
In declaring that private property shall not be taken or damaged without just compensation having been first made, the Constitution "secures to owners, not only the possession of property, but also those *Page 600 
rights which render possession valuable." Pennsylvania R. Co. v. Angel, 41 NJ Eq 316, 329, 7 A. 432, 56 Am Rep 1.
It is clear that the invasion of plaintiff's property by the pollution of the air, as alleged and proven in this case, constituted a damaging of such property within the purview of Section 14 of the Constitution of this state which provides that "private property shall not be taken or damaged for public use without just compensation having been first made." 1 Lewis, Eminent Domain, 3d ed. pp. 451, 661; 18 Am Jur p. 789, Eminent Domain. Indeed, it has been said that such invasion constitutes a taking of property. 1 Lewis, Eminent Domain, 3d ed. p. 661. It is conceded by the defendant that plaintiff's real property has been damaged and that he is entitled to be compensated for such damages. In defendant's brief it is said: "The plaintiff sued the defendant for damages to certain real estate on account of the maintenance of a public dump ground in the vicinity of the land. The defendant does not deny liability, but the damages assessed are claimed to be excessive. . . .
"The defendant admits some liability, but claims that the damages are excessive."
The defendant contends that the plaintiff is entitled to recover only for the injury to the real property; that the measure and the limit of plaintiff's damages is the depreciation in market value of such real property, and that plaintiff is not entitled in addition thereto to recover compensation for any inconvenience, discomfort, or annoyance to which he may have been subjected.
We need not consider whether in a case where acts which result in the taking or damaging of property, also cause injuries to the plaintiff personally, only one action will lie, and whether all damages of whatever nature must be claimed in one action; for in this case the two actions were consolidated by agreement of the parties, and the issues presented in the two actions were in effect merged and united and the power and jurisdiction of the court became the same as if one action had been brought in the first instance containing all the issues of the consolidated case. 1 CJ 1135; 4 Enc Pl  Pr p. 701; Phillips v. Mitchell,68 Okla. 128, 172 P. 85; Capron v. Adams County, 43 Wis. 613; E.E. Atkinson  Co. v. Neisner Bros. 193 Minn. 175, 258 NW *Page 601 
151. After the consolidation of the action by agreement of the parties, the defendant is in no position to urge that a cause of action was split in any of the consolidated actions. E.E. Atkinson  Co. v. Neisner Bros. supra. But the defendant is not precluded from asserting that plaintiff's recovery in the consolidated action must be limited to the depreciation in value of the real property, and that plaintiff is not entitled to recover in addition thereto compensation for inconvenience, discomfort, and annoyance.
Evidence was adduced by both parties to show the depreciation in the market value of the real estate caused by the establishment and maintenance of the dump and the pollution of the air resulting from its operation. Plaintiff also introduced evidence to show the damage he had sustained personally up to the time of the trial, by the establishment, maintenance, and operation of the dump. Such evidence related to the inconvenience, discomfort, and annoyance the plaintiff had sustained by virtue of the smoke and noxious odors which, according to the evidence, caused not only annoyance, inconvenience, and discomfort, but resulted also in impairment and destruction of food and of clothing, — especially clothing that had been laundered and placed on the clothesline to be dried.
In considering the question of damages the trial court in his memorandum opinion said, in part:
"There is no doubt but that plaintiff was damaged. In fact the defendant concedes it. The only question is how much.
"The evidence shows that the plaintiff and his family moved on the SE of SE of SW of Section 21, Twp. 139, Range 80, consisting of 10 acres, about 1915. Plaintiff erected substantial improvements on the premises, doing most of the work himself, he being a carpenter. The house is quite a large building, 33 by 43 on the outside. The plaintiff and his family first resided in the basement until the main part of the house was completed. The 10 acres are in a swale or meadow, and the house is in this valley. It is productive land. . . .
"The city purchased the 80 acres adjoining the plaintiff's land on the east, for a dump ground, and it is now being used as such. At present the refuse is being dumped in an old gravel pit, but that is already half full and will be filled in a year, and of course, other parts of the *Page 602 
80 will then be utilized. The place on the city grounds where refuse is now being dumped in the old pit is about 800 feet from the house, but the city dump grounds extend within 100 feet of the house. . . .
"There is considerable variance in the testimony as to the damages. . . .
"Three witnesses familiar with building and real estate values, besides the plaintiff, testified. They agree quite well on what the improvements would cost if replaced now. They all testified that it would cost at least $7,000.00 and possibly a little more, to replace them. They also agreed that there has been some depreciation by reason of wear and the decline in real estate values, and it seems quite clear that the property just before the establishment of the dump could not have been sold for what it has cost.
"The plaintiff testified that the fair market value before the establishment of the dump, was still $7,000.00; another witness placed it at $6,500.00; and two witnesses placed it at $4,000.00. From this evidence and my own observation, I think, considering the decline in real estate values, $4,750.00 would be a fair price prior to the establishment of the dump grounds.
"As to the value now there is also considerable variance. This variance may be due to the fact that some witnesses assumed the actual place of dumping would remain where it now is, while others took in consideration the fact that the dump ground extended right up to the plaintiff's premises. . . .
"Pursuant to stipulation, we have examined the premises many times under different conditions. When the wind is from the northeast, and when there is no wind at all, the stench and smell from the smoke is extremely obnoxious. Large quantities of offensive matter are hauled to it all day and part of the night. All the waste of the city, including offal, rubber, paper, rags, carcasses of animals, decayed and decomposed vegetable and animal matter mixed with the green grass from the lawns are burning twenty-four hours a day, and when the wind blows towards the house, or when there is no wind at all, and under certain atmospheric conditions, the smoke settles in the valley where these people live, making it almost uninhabitable.
The house, which is the principal part of the property, cannot be *Page 603 
moved, and if torn down the salvage will be very small. Plaintiff testified that he cannot remain on the property, and that it isn't worth anything now. Another witness placed the present value at $1,000.00; another from $2,000 to $2,500; another at $2,800.00. . . .
"Pursuant to stipulation I have viewed the premises, and in order to get a fair picture, have been near the property under various conditions from fifteen to twenty times. When the wind is from any direction except the northeast the premises are not affected, but when there is no wind, or the wind is from the northeast, there are times when this smoke is so thick around the buildings that they can be seen from only a short distance, and the odor is very offensive. Under those circumstances people can only live there if they are willing to endure such discomfort at least a few times a month."
The trial court concluded that the plaintiff had "been damaged in the sum of $3,500 in so far as the real property is concerned." As to damages, other than for injury to the real property, the court said: "The plaintiff also claims damages for personal discomfort since the establishment of the dump about a year and a half ago. The sum necessarily is not large, but at any rate he suffered damages during that period. The rental value, in my opinion, declined at least $15 a month, and the court will therefore fix the damages at $250, making a total damage of $3,750, for which judgment may be entered."
The evidence fully sustains every statement made by the trial court in its decision. It shows that plaintiff's real property has been injured in such manner and to such extent as to, largely, if not wholly, destroy the value thereof for residential purposes. There was ample competent evidence from which the court could find, as it did, that as a direct result of the injury occasioned by the city dump, such property had depreciated in value in the sum of at least $3,500. We approve such finding of the trial court.
We are of the view, however, that plaintiff may not in addition to compensation for the damage to his real property also recover compensation for inconvenience, annoyance and discomfort, or for the depreciation of the rental value of such real property.
The defendant invaded and damaged, and in effect took a part of, plaintiff's property in January, 1939. Plaintiff's right to *Page 604 
compensation arose when his property was so invaded and damaged or taken. 17 CJ pp. 880, 881; 46 CJ pp. 827, 828; 4 Sutherland, Damages, 4th ed. pp. 3877, 4149. If the injury or taking had been of a temporary character, plaintiff would not have been entitled to recover for permanent injury or taking, but his compensation would have been limited to the time during which the property was held or injured. 20 CJ p. 740. In this case the plaintiff elected to treat the injury to his real property as permanent. He asked for, and has been awarded, judgment for damages on the theory that the injury is permanent. The permanent injury for which plaintiff sought, and has been awarded, compensation, naturally would create the conditions which resulted in the inconvenience, annoyance and discomfort for which plaintiff sought to be compensated in the second action which he brought. The evidence showing the actual condition created by the dump and the inconvenience, annoyance and discomfort to which an occupant of the premises had been subjected, and probably will continue to be subjected, obviously had a direct bearing upon the nature and extent of the permanent injury to the property and the amount of depreciation in value resulting from such injury. 2 Lewis, Eminent Domain, 3d ed. pp. 1244, 1245.
The inconvenience, annoyance and discomfort to which an occupant of the premises will be subjected as a result of the pollution of the air, were among the principal factors tending to depreciate the value of the property; and the injury resulting to an occupant from such inconvenience, annoyance and discomfort would naturally be considered in fixing the damages for injury to the realty. So, also, the conditions which created the permanent injury with the resultant depreciation in value of the premises necessarily would affect and depreciate the rental or usable value of the property; and the depreciation in rental or usable value would necessarily be considered in fixing the depreciation in market value. Hence, if plaintiff is compensated for permanent injuries, — for the depreciation in value of the real property, — he may not in addition thereto receive compensation for certain results that followed from the permanent injury for which he has been compensated. Texas  P.R. Co. v. Ford, 54 Tex. Civ. App. 312,117 S.W. 201; see also Southern R. Co. v. Routh, 161 Ky. 196, 170 S.W. 520. Plaintiff however *Page 605 
was entitled to receive full compensation for the injury to his real property. Under the Constitution he was entitled to be paid such compensation before the property was taken or damaged. ND Const. § 14. And, where, as here, property is taken or damaged for a public use without just compensation having been first made, payment is legally due to the owner as of the date of the taking or damaging of the property, and hence interest should be given from the time when the property is taken or damaged. 4 Sutherland, Damages, 4th ed. p. 4149; 18 Am Jur 912 et seq., Eminent Domain; Seaboard Air Line R. Co. v. United States,261 U.S. 299, 67 L ed 644, 43 S. Ct. 354; Jacobs v. United States,290 U.S. 13, 78 L ed 142, 54 S. Ct. 26, 96 A.L.R. 1.
"The concept of just compensation is comprehensive and includes all elements, `and no specific command to include interest is necessary when interest or its equivalent is a part of such compensation.' The owner is not limited to the value of the property at the time of the taking; `he is entitled to such addition as will produce the full equivalent to that value paid contemporaneously with the taking.' Interest at a proper rate `is a good measure by which to ascertain the amount so to be added.'" Jacobs v. United States, supra. See Comp. Laws 1913, § 6070.
In this case, the judgment made no allowance for interest. The plaintiff is entitled to be compensated in full. In order to be compensated in the amount to which he is entitled under the Constitution, plaintiff is entitled to interest upon the amount of damage sustained by him on account of the injury to his land from the date the land was invaded by the defendant.
The district court is directed to enter an order setting aside the judgment for $250, and dismissing the action in which it was rendered. The District Court is further directed to enter an order vacating the judgment for $3,500, and to order the entry of a new judgment in favor of the plaintiff and against the defendant, City of Bismarck, for $3,500, with interest thereon at four per cent per annum from January 15, 1939, to the date of entry of such new judgment.
BURR, Ch. J., and MORRIS, BURKE and NUESSLE, JJ., concur. *Page 606 
                  (On petition for rehearing.)